         Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 1 of 31




 1                                                                           The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   STATE OF WASHINGTON; STATE OF                                NO. 2:18-cv-01115-RSL
     CALIFORNIA; STATE OF COLORADO;
10
     STATE OF CONNECTICUT; STATE OF
11   DELAWARE; DISTRICT OF COLUMBIA;
     STATE OF HAWAII; STATE OF ILLINOIS;                          PLAINTIFF STATES’ MOTION FOR
                                                                  SUMMARY JUDGMENT
12   STATE OF IOWA; STATE OF
     MARYLAND; COMMONWEALTH OF
13   MASSACHUSETTS; STATE OF                                      NOTE ON MOTION CALENDAR:
     MINNESOTA; STATE OF NEW JERSEY;                              APRIL 19, 20191
14
     STATE OF NEW YORK; STATE OF
15   NORTH CAROLINA; STATE OF OREGON;
     COMMONWEALTH OF PENNSYLVANIA;
16   STATE OF RHODE ISLAND; STATE OF
     VERMONT and COMMONWEALTH OF
17   VIRGINIA,
18
                              Plaintiffs,
19        v.

20   UNITED STATES DEPARTMENT OF
     STATE, et al.,
21

22                            Defendants.

23

24

25

26        1
              The briefing schedule for this motion is set by the Case Management Order (Dkt. # 115).

                                                              i                 ATTORNEY GENERAL OF WASHINGTON
                                                                                     Complex Litigation Division
      PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
      SUMMARY JUDGMENT                                                                     PO Box 40111
      2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                           (360) 709-6470
              Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 2 of 31




 1                                                      TABLE OF CONTENTS
 2   I.       INTRODUCTION AND RELIEF REQUESTED ............................................................ 1 
 3   II.      STATEMENT OF UNDISPUTED FACTS ..................................................................... 2 
 4            A.  AECA and ITAR Govern Export Control of Weapons and Related Technical
                  Data ............................................................................................................................ 2 
 5
              B.  The Subject Files Can Produce Functional Weapons Using a 3D Printer ................. 2 
 6
              C.  The State Department Defends Its Regulation of the Subject Files, Defeating
 7                Defense Distributed at Every Stage of the Litigation ................................................ 3 
 8            D.  Reversing Its Position, the State Department Settles with Defense Distributed
                  by Agreeing to Remove the Subject Files from the U.S. Munitions List .................. 5 
 9
              E.  This Court Preliminarily Enjoins the Temporary Modification and Letter ............... 7 
10
              F.  The State Department Offers Shifting, Unsupported Rationales for Its Actions....... 7 
11
              G.  Final Rules Are Forthcoming, According to the Federal Defendants ....................... 8 
12
     III.     ARGUMENT .................................................................................................................... 9 
13
              A.  Legal Standard ........................................................................................................... 9 
14
              B.  The State Department Failed to Provide the Required 30 Days’ Notice to
15                Congress and Exceeded Its Regulatory Authority ................................................... 10 
16            C.  The State Department’s Actions Were Arbitrary and Capricious ........................... 12 
17                   1.  The administrative record fails to explain or support the agency’s
                         asserted rationales for abruptly reversing its position. ..................................... 12 
18
                     2.  The agency failed to consider the specific properties of 3D-printed guns
19                       and disregarded the unique threats they pose. .................................................. 15 
20                   3.  The agency’s stated rationales are pretextual as applied to 3D-printable
                         firearm files. ..................................................................................................... 18 
21
              D.  The Court Should Vacate the State Department’s Actions and Enjoin It from
22                Further Attempts to Unlawfully Deregulate the Files ............................................. 20 
23   IV.      CONCLUSION ............................................................................................................... 24 
24

25

26

                                                                               ii                      ATTORNEY GENERAL OF WASHINGTON
                                                                                                            Complex Litigation Division
           PLAINTIFF STATES’ MOTION FOR                                                                      7141 Cleanwater Drive SW
           SUMMARY JUDGMENT                                                                                       PO Box 40111
           2:18-cv-01115-RSL                                                                                 Olympia, WA 98504-0111
                                                                                                                  (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 3 of 31




 1                      I.      INTRODUCTION AND RELIEF REQUESTED
 2          This lawsuit challenges the State Department’s “temporary” deregulation of 3D-printable

 3   computer files for the automatic production of undetectable, untraceable plastic firearms. The

 4   subject files include specific files that Defense Distributed plans to release on the internet if they

 5   are exempted from federal export control, as well as files that may be created in the future and

 6   other unknown, unreviewed files. If the files are allowed to be published online, they will be

 7   permanently available to virtually anyone inside or outside the United States—including

 8   terrorists, assassins, violent criminals, mentally ill persons, and unsupervised children.

 9          The State Department, which has regulated the subject files for years by including them

10   on the U.S. Munitions List pursuant to the Arms Export Control Act (AECA), abruptly attempted

11   to deregulate the files via a “Temporary Modification of Category I” of the Munitions List

12   (“Temporary Modification”) and a letter to Defense Distributed (“Letter”). It did so pursuant to

13   a private settlement agreement, without following statutorily mandated procedures or providing

14   any public notice, as a fait accompli before promulgating any final rule (or even considering

15   public comments on a proposed rule). It also did so without considering the unique properties of

16   3D-printable firearms or the national and domestic security implications of permitting their

17   “unlimited” release. The State Department’s actions were unlawful, ultra vires, arbitrary and

18   capricious, and unconstitutional, as established by the administrative record and other undisputed

19   evidence. Its reckless and covert deregulation evaded Congress’s “particularly rigorous oversight

20   of the Munitions List” and public scrutiny as to an issue of national significance.

21          The Plaintiff States ask the Court to enter summary judgment in their favor, vacate the

22   Temporary Modification and Letter, and permanently enjoin the Federal Defendants from

23   removing the subject files from the Munitions List without following AECA’s procedural

24   requirements. The only potentially lawful way to remove the files is to comply with all

25   mandatory procedures. In fact, the Federal Defendants say a compliant final rule is forthcoming,

26   implicitly conceding the point even as they continue to defend the indefensible.

                                                          1               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470
            Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 4 of 31




 1                           II.      STATEMENT OF UNDISPUTED FACTS
 2           The filed administrative record is consistent with the undisputed facts alleged and

 3   established by the States at earlier stages of this litigation, as set forth below.

 4   A.      AECA and ITAR Govern Export Control of Weapons and Related Technical Data
 5           The Arms Export Control Act (AECA) authorizes the President of the United States “to

 6   control the import and the export of defense articles and defense services” “[i]n furtherance of

 7   world peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1).

 8   Items he designates as “defense articles and defense services” constitute the U.S. Munitions List.

 9   Id. The President delegated his authority to designate Munitions List items to the State

10   Department, see Executive Order 13637 § 1(n)(i), and the Department promulgated the

11   International Traffic in Arms Regulations (ITAR), which are administered by its Directorate of

12   Defense Trade Controls.2 22 C.F.R. §§ 120–130; see Dkt. # 64 (Fed. Defs’ Opp. to PI) at 2.

13           Category I of the Munitions List includes all firearms up to .50 caliber and related

14   “technical data,” 22 C.F.R. § 121.1(I)(a), i.e., data “required for the design, development,

15   production, manufacture, assembly, operation, repair, testing, maintenance or modification of”

16   such firearms, id. § 120.10(a). In cases where it is unclear whether a particular item is a defense

17   article subject to ITAR, the Department makes an individualized “commodity jurisdiction” (CJ)

18   determination using a procedure set forth in the ITAR. See id. § 120.4; Dkt. # 64 at 3.3

19   B.      The Subject Files Can Produce Functional Weapons Using a 3D Printer
20           The files at issue in this case are Defense Distributed’s 3D-printable Computer Aided

21   Design (CAD) files that can be used to produce the “Liberator” pistol and other defense articles,

22   plus other unidentified files that Defense Distributed “has and will continue to create and

23

24
             2
25               The Department, the Directorate, Michael R. Pompeo, Mike Miller, and Sarah Heidema are collectively
     referred to as the “State Department” or the “Federal Defendants.”
               3
                 See also Declaration of Kristin Beneski, Ex. A (Aguirre Declaration), ¶¶ 19–20 (describing the CJ
26   determination procedure).

                                                              2                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470
             Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 5 of 31




 1   possess” in the future and any “similar files generated by its members and others.”4 A functional
 2   Liberator pistol can be made almost entirely of plastic using the CAD files and a commonly
 3   available 3D printer, with “considerably less know-how” than is needed to manufacture a firearm
 4   using “conventional technical data.”5 As then-Director of the Office of Defense Trade Controls
 5   Management Lisa V. Aguirre stated in a 2015 declaration, the “‘Liberator’ firearm included in
 6   DD’s CAD designs presents a specific and unique risk to the national security and foreign policy
 7   interests of the United States” because it “is a plastic firearm which can be produced in a way as
 8   to be both fully operable and virtually undetectable by conventional security measures such as
 9   metal detectors.”6 In addition to being undetectable, privately manufactured 3D-printed weapons
10   can be untraceable by law enforcement because they lack serial numbers.7
11            From 2013 to April 2018, the Department considered the Liberator files and other 3D-
12   printable firearm files to be “ITAR-controlled technical data” that cannot be exported (including
13   by posting on the borderless internet) without prior authorization.8 In 2015, the Directorate
14   conducted an individualized CJ review of Defense Distributed’s files and confirmed that they
15   are “technical data under Category I(i) of the [Munitions List]” and subject to ITAR regulation.9
16   C.       The State Department Defends Its Regulation of the Subject Files, Defeating
              Defense Distributed at Every Stage of the Litigation
17
              In May 2015, Defense Distributed sued the State Department in a Texas federal district
18
     court, seeking to enjoin it from regulating the files. Def. Distributed v. U.S. Dep’t of State, Case
19

20
              4
                  Ex. L (Def. Distributed: Second Amended Complaint), ¶¶ 25, 36, 40, 44–45 (referenced in Ex. B
21   (Temporary Modification) and Ex. C (Settlement Agreement), ¶ 12).
               5
                 Ex. A (Aguirre Declaration), ¶ 29(b).
               6
22               Id. ¶ 35; see also id. n.9 (the Liberator’s detectable metal component “can be removed without rendering
     it inoperable”); Ex. D (Def. Distributed: Opp. to Mot. for PI) at 10 n.6 (“the Liberator remains operable without the
23   inserted metal”); Ex. E (Def. Distributed: Mot. to Dismiss) at 1 (Defense Distributed’s CAD files “unquestionably
     direct the functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation of such
24   firearms . . .”); Dkt. # 112 (Answer), ¶ 39 (admitting that “the Liberator is a plastic firearm” that is undetectable by
     walk-through metal detectors when it does not contain a removable piece of steel); infra at 22–23 & n.57.
               7
25               See Dkt. # 43-2 at 29–39 (McCord Decl.), ¶¶ 29–30, 33; id. at 40–44 (Kyes Decl.), ¶ 8; id. at 4–18
     (Graham Decl.), ¶ 35.
               8
                 Ex. A, Ex. 2 (CJ letter dated 5/8/13); see Ex. E (filed 4/6/18).
26             9
                 Exs. F, G (CJ determinations).

                                                                   3                   ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                          7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                           PO Box 40111
       2:18-cv-01115-RSL                                                                     Olympia, WA 98504-0111
                                                                                                  (360) 709-6470
            Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 6 of 31




 1   No. 15-cv-372-RP (W.D. Tex.). In opposing Defense Distributed’s motion for a preliminary
 2   injunction, the State Department argued that its regulation of the files was proper (and
 3   furthermore, vital) because, inter alia:
 4                 “export of Defense Distributed’s CAD files could cause serious harm to U.S.
                    national security and foreign policy interests” that “warrant subjecting [the
 5                  files] to ITAR’s export licensing of technical data;”
 6                 Defense Distributed’s “CAD files constitute the functional equivalent of
                    defense articles: capable, in the hands of anyone who possesses commercially
 7                  available 3D printing equipment, of ‘automatically’ generating a lethal firearm
                    that can be easily modified to be virtually undetectable in metal detectors and
 8                  other security equipment;”
 9                 “The State Department is particularly concerned that [Defense Distributed’s]
                    proposed export of undetectable firearms technology could be used in an
10                  assassination, for the manufacture of spare parts by embargoed nations, terrorist
                    groups, or guerrilla groups, or to compromise aviation security overseas in a
11                  manner specifically directed at U.S. persons;” and
12                 both the government and the public “have a strong interest in curbing violent
                    regional conflicts elsewhere in the world, especially when such conflict
13                  implicates the security of the United States and the world as a whole.”10
14           In a supporting declaration, then-Director Aguirre explained that the unrestricted export
15   of Defense Distributed’s CAD files would result in the production of fully operable and
16   undetectable plastic firearms, that their use to commit terrorism, piracy, assassinations, or other
17   crimes would cause serious and long-lasting harm to the foreign policy and national security
18   interests of the United States, that efforts to restrict the availability of defense articles to enemies
19   of the United States would fail, that the proliferation of weapons and related technologies would
20   contribute to a more dangerous international environment, and that their export would undercut
21   the domestic laws of nations that have more restrictive firearm controls and the United States’
22   foreign relations with those nations would suffer.11
23           The district court denied Defense Distributed’s motion for a preliminary injunction,
24   noting that the company’s avowed purpose is to facilitate “global access to, and the collaborative
25
             10
                  Ex. D at 10–11.
26           11
                  Ex. A, ¶ 35.

                                                           4                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                               7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                PO Box 40111
       2:18-cv-01115-RSL                                                          Olympia, WA 98504-0111
                                                                                       (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 7 of 31




 1   production of, information and knowledge related to the three-dimensional (‘3D’) printing of
 2   arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
 3   of conflict” and are of the type Congress authorized the President to regulate through AECA.12
 4   The Fifth Circuit affirmed, citing both the national security implications of the CAD files and
 5   the permanent nature of the internet, and found the State Department had “asserted a very strong
 6   public interest in national defense and national security.”13
 7          On April 6, 2018, the State Department moved to dismiss Defense Distributed’s lawsuit,
 8   reiterating that what was at stake was “the United States’ ability to control the export of
 9   weapons—a system of laws and regulations that seeks to ensure that articles useful for warfare
10   or terrorism are not shipped from the United States to other countries (or otherwise provided to
11   foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to
12   threaten U.S. national security, U.S. foreign policy interests, or international peace and
13   stability.”14 According to the State Department, the CAD files “unquestionably direct the
14   functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation
15   of such firearms by those abroad” and the Department “has consistently and reasonably
16   concluded that it is not possible to meaningfully curtail the overseas dissemination of arms if
17   unfettered access to technical data essential to the production of those arms is permitted.”15
18   D.     Reversing Its Position, the State Department Settles with Defense Distributed by
            Agreeing to Remove the Subject Files from the U.S. Munitions List
19
            By April 30, 2018, the State Department had “reached a tentative settlement agreement”
20
     with Defense Distributed,16 which was ultimately approved by Department officials.17 Pursuant
21
     to the Settlement Agreement, the State Department changed course, abandoning its prior
22
     regulatory and litigation positions and permitting Defense Distributed to post the subject files on
23
            12
24             Ex. H (Def. Distributed: Order denying PI) at 8–9.
            13
               Ex. I (Def. Distributed: 5th Cir Opinion) at 10, 12–13.
            14
25             Ex. E at 1.
            15
               Id. at 1, 3, 7.
            16
               Ex. M (Def. Distributed: Mot. to Stay) (filed 4/30/18).
26          17
               Ex. N (Def. Distributed: Joint Settlement Status Rpt.) (filed 6/28/18).

                                                                5                   ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470
             Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 8 of 31




 1   the internet and distribute them to “any United States person.” Specifically, the Department
 2   agreed to: (a) “draft and . . . fully pursue” a notice of proposed rulemaking (NPRM) and final
 3   rule revising Munitions List Category I to exclude the “technical data that is the subject of the
 4   Action”; (b) announce a “temporary modification” of Category I to exclude the data while the
 5   final rule is “in development”; (c) issue a letter to Defense Distributed advising that its files are
 6   “approved for public release (i.e., unlimited distribution)” and exempt from ITAR; and (d)
 7   acknowledge and agree that the Temporary Modification “permits any United States person” to
 8   “access, discuss, use, reproduce, or otherwise benefit from” the data, and that the Letter “permits
 9   any such person to access, discuss, use, reproduce or otherwise benefit from” Defense
10   Distributed’s files.18 The Settlement Agreement contains no findings of fact or other information
11   that could explain the Department’s change of position or invalidate its prior analysis as to the
12   security implications of “unlimited distribution” of the files.19
13            The State Department fulfilled each of these terms. On May 24, 2018, it published the
14   promised NPRM in the Federal Register, with a public comment period ending on July 9. 83 Fed.
15   Reg. 24,198. The NPRM does not specifically mention 3D-printed guns. See id. The Settlement
16   Agreement was signed on June 29, in the midst of the comment period, but was not made public
17   until July, when the comment period ended.20 On July 27, the Department issued the Temporary
18   Modification and the Letter. The Temporary Modification states that the Department “has
19   determined that it is in the interest of the security and foreign policy of the United States to
20   temporarily modify United States Munitions List (USML) Category I to exclude” the subject
21   files. The “temporary” removal of these files was to “remain in effect while the final rule
22   referenced in paragraph 1(a) of the Settlement Agreement is in development.”21 The Letter states
23            18
                Ex. C, ¶ 1(a)–(d).
              19
24              See generally Ex. C. The Settlement Agreement expressly states that it does not “reflect any agreed-
     upon purpose other than the desire of the Parties to reach a full and fair conclusion of the Action, and to resolve the
25   Action without the time and expense of further litigation.” Id. ¶ 5.
             20
                Dkt. # 95 (Preliminary Injunction) at 7; Dkt. # 112 (Answer), ¶ 53 (admitting the Settlement Agreement
     was “made public in July 2018”).
26           21
                Ex. B.

                                                                   6                  ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                         7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                          PO Box 40111
       2:18-cv-01115-RSL                                                                    Olympia, WA 98504-0111
                                                                                                 (360) 709-6470
             Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 9 of 31




 1   that the Department “approve[s]” Defense Distributed’s files “for public release (i.e., unlimited
 2   distribution),” but offers no rationale for this.22 Those actions prompted this lawsuit.
 3   E.       This Court Preliminarily Enjoins the Temporary Modification and Letter
 4            The Court granted the States’ motion for a temporary restraining order, then converted
 5   the order to a preliminary injunction.23 The Court ruled that the States had standing to challenge
 6   the Temporary Modification and Letter, were likely to succeed on the merits of their APA claim
 7   that the Department removed items from the Munitions List “without the required Congressional
 8   notice,” “raised serious questions regarding the merits” of their claim that the Department’s
 9   actions were arbitrary and capricious, and established that the public interest “strongly supports”
10   an injunction to prevent irreparable harm caused by the files’ public release on the internet.24
11   F.       The State Department Offers Shifting, Unsupported Rationales for Its Actions
12            In this litigation, the Federal Defendants offered a new and different reason for the State
13   Department’s deregulation of the subject files. Contrary to the Temporary Modification’s
14   assertion that the deregulation was “in the interest of the security and foreign policy of the United
15   States,”25 the Federal Defendants conceded at oral argument that “undetectable plastic firearms
16   are a serious security threat.”26 Their new rationale is that “the Department determined” that non-
17   automatic and semi-automatic firearms under .50 caliber and related technical data “do not
18   provide the United States with a critical military or intelligence advantage” because these items
19   are “already commonly available,” as stated in the August 15, 2018 Declaration of Sarah J.
20   Heidema.27 But at oral argument, the Federal Defendants conceded as follows:
21                     THE COURT: Of course you cannot buy a 3D-printed gun in any firearms
22
              22
                  Ex. J (Letter) at 2.
              23
23                Dkt. # 23 (TRO); Dkt. # 95.
               24
                  Dkt. # 95 at 9–11, 12–15, 16–18, 20–24, 25.
               25
24                Ex. B.
               26
                  Ex. K (Verbatim Report of Proceedings on Aug. 21, 2018) at 35:4–8; see also id. at 24:12–14 (“The
25   federal government agrees that undetectable plastic firearms pose a significant risk to domestic public safety.”).
               27
                  Dkt. # 64-1 (Heidema Decl.) ¶¶ 19, 21; Dkt. # 64 (Fed. Defs’ Opp. to PI) at 22. The “critical military or
     intelligence advantage” rationale also appears in the preamble to the 2018 NPRM, which is part of the Supplemental
26   Record, but the NPRM does not specifically mention 3D-printed guns or the subject files.

                                                                  7                   ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
          PLAINTIFF STATES’ MOTION FOR                                                      7141 Cleanwater Drive SW
          SUMMARY JUDGMENT                                                                       PO Box 40111
          2:18-cv-01115-RSL                                                                 Olympia, WA 98504-0111
                                                                                                 (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 10 of 31




 1           store in the United States that’s undetectable and untraceable, can you?
 2                 MR. MYERS: No, Your Honor, if it were undetectable and untraceable, that
             would be a violation of the Undetectable Firearms Act.28
 3
             On October 19, 2018, the Federal Defendants submitted their designated “Administrative
 4
     Record.”29 The States challenged the sufficiency of that record and moved to supplement it.30 In
 5
     response, the Federal Defendants agreed to partially supplement the record as requested,31 and
 6
     they filed supplemental materials (the “Supplemental Record”) on December 20, 2018.32
 7
             Neither the Administrative Record nor the Supplemental Record contains any evidence
 8
     to support either of the State Department’s purported “determin[ations]” regarding the subject
 9
     files.33 The Supplemental Record contains over 3,000 public comments on the May 24, 2018
10
     NPRM.34 Although the NPRM does not specifically mention 3D-printed firearms, approximately
11
     386 of the public comments do; of those, all are opposed to the NPRM.35 The Federal Defendants
12
     represented in this litigation that they did not consider the 2018 NPRM comments in enacting
13
     the Temporary Modification and Letter.36
14

15   G.      Final Rules Are Forthcoming, According to the Federal Defendants
             The State Department’s May 24, 2018 NPRM proposes to remove all non-automatic and
16
     semi-automatic firearms under .50 caliber and related technical data from the Munitions List,
17
     which would instead be governed by the Commerce Department’s Export Administration
18
     Regulations (EAR). 83 Fed. Reg. 24,198. Unlike the ITAR, the EAR do not allow for regulation
19
     of items that have been posted on the internet—even for national security reasons. See 15 C.F.R.
20
     §§ 734.3(b)(3), 734.7(a)(4) (excluding from EAR regulatory jurisdiction any “published”
21
             28
22               Ex. K at 32:5–21.
             29
                 Dkt. # 116.
              30
23               Dkt. # 132. The Motion to Supplement is pending as of the filing of this motion.
              31
                 See Dkt. # 152 at 3.
              32
24               Dkt. # 158.
              33
                 See generally id.
              34
25               See Declaration of Jennifer D. Williams ¶ 4(25); Dkt. ## 158-5, 158-6, 158-7.
              35
                 Williams Decl. ¶ 4(25).
              36
                 See Dkt. # 152 at 6–7 (arguing that the original Administrative Record was “complete” and there was
26   “no reason” for the Department to have considered the 2018 NPRM comments).

                                                              8                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 11 of 31




 1   information and software, including that made available for “[p]ublic dissemination (i.e.,
 2   unlimited distribution) in any form . . . including posting on the Internet on sites available to the
 3   public . . . .”). The Commerce Department’s May 24, 2018 companion NPRM explains that, for
 4   example, “if a gun manufacturer posts a firearm’s operation and maintenance manual on the
 5   internet,” the “manual would no longer be ‘subject to the EAR.’” 83 Fed. Reg. 24,166, 24,167
 6   (May 24, 2018) (citing 15 C.F.R. §§ 734.3(b), 734.7(a)).
 7          As of the filing of this brief, neither State nor Commerce has issued a final rule. The
 8   Federal Defendants have represented in this litigation that final rules are forthcoming, Dkt.
 9   # 131, but offered “no details regarding the substance” of these rules, Dkt. # 169 (Order) at 2,
10   including whether they will be consistent with the NPRMs as applied to the subject files.
11                                         III.    ARGUMENT
12   A.     Legal Standard
13          Under the APA, courts “shall . . . hold unlawful and set aside agency action” that is
14   “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.
15   § 706. Where the material facts are not genuinely disputed and the questions before the Court
16   are purely legal, the Court can resolve an APA challenge on a motion for summary judgment.
17   Fed. R. Civ. P. 56; King County v. Azar, 320 F. Supp. 3d 1167, 1171 (W.D. Wash. 2018), appeal
18   dismissed, 2018 WL 5310765 (9th Cir. Sept. 20, 2018) (citing Fence Creek Cattle Co. v. U.S.
19   Forest Serv., 602 F.3d 1125, 1131 (9th Cir. 2010)).
20          “[I]n APA cases, the Court’s role is to determine whether, as a matter of law, evidence
21   in the administrative record supports the agency’s decision.” King County, 320 F. Supp. 3d at
22   1171 (citing Occidental Engineering Co. v. I.N.S., 753 F.2d 766, 769 (9th Cir. 1985)). Review
23   is based on “the whole record,” 5 U.S.C. § 706, which “consists of all documents and material
24   directly or indirectly considered by the agency decision-makers and includes evidence contrary
25   to the agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989).
26   Courts may also consider extra-record evidence when necessary to determine whether the agency

                                                         9                ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 12 of 31




 1   has considered all relevant factors and explained its decision, has relied on documents not in the
 2   filed record, or has acted in bad faith. San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d
 3   971, 992 (9th Cir. 2014); Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005).
 4   B.      The State Department Failed to Provide the Required 30 Days’ Notice to Congress
             and Exceeded Its Regulatory Authority
 5
             AECA prohibits the State Department from removing any item from the Munitions List
 6
     “until 30 days after the date on which [it] has provided notice of the proposed removal to the
 7
     Committee on International Relations of the House of Representatives and the Committee on
 8
     Foreign Relations of the Senate” in accordance with established notification procedures. 22
 9
     U.S.C. § 2778(f)(1). The notice requirement furthers Congress’s “particularly rigorous oversight
10
     of the Munitions List,” United States v. Zheng, 590 F. Supp. 274, 278–79 (D.N.J. 1984), vacated
11
     on other grounds, 768 F.2d 518 (3d Cir. 1985), and was strengthened in 2002 in response to
12
     perceived attempts to evade that oversight, see H.R. Rep. No. 107-57, at 86–87 (2001).
13
             The Federal Defendants concededly failed to provide this 30-day notice before issuing
14
     the Temporary Modification and Letter.37 This failure is confirmed by the Administrative Record
15
     and the Supplemental Record, which contain no evidence that such notice was given.38 Based on
16
     this statutory violation alone, the Court should invalidate the Temporary Modification and
17
     Letter. See 5 U.S.C. § 706(2)(A), (C), (D) (a reviewing court “shall . . . hold unlawful and set
18
     aside” agency action that is “not in accordance with law,” “in excess of statutory jurisdiction,
19
     authority, or limitations,” or “without observance of procedure required by law”).
20
             The Federal Defendants previously sought to justify their failure to provide notice by
21
     claiming that the Temporary Modification did not remove an “item” from the Munitions List,
22
     but the Court has already correctly ruled as a matter of law that the subject files at issue here are
23
             37
24                See Dkt. # 95 (Preliminary Injunction) at 12–13 & n.7 (noting that Federal Defendants “acknowledge”
     the notice requirement and that the Heidema Declaration “confirms” the notice was not given); Dkt. # 64-1 ¶ 30
25   (stating that “Congress will receive the necessary notifications” only in connection with a final rule).
               38
                  See generally Dkt. # 116 (Admin. Record); Dkt. # 133 (Williams Decl.) ¶ 4 (summarizing contents of
     Administrative Record); Dkt. # 158 (Supp. Record); Second Williams Decl.) ¶ 4 (summarizing contents of
26   Supplemental Record).

                                                               10                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 13 of 31




 1   “items” or “articles” to which the notice requirement applies. Dkt. # 95 at 14–15; see 22 U.S.C.
 2   § 2778(a)(1) (designated “defense articles” are “items” that “constitute the United States
 3   Munitions List”); 22 C.F.R. § 121.1 (Munitions List does not enumerate every controlled
 4   “article” or “item,” but describes “categories” of items); United States v. Zhen Zhou Wu, 711
 5   F.3d 1, 12 (1st Cir. 2013) (the Munitions List is “a series of categories describing the kinds of
 6   items that qualify as ‘defense articles’”). AECA’s 30-day notice requirement therefore applies,
 7   and was not followed in this case. The Temporary Modification and Letter are procedurally
 8   defective and must be set aside for this reason alone.
 9          In addition to violating AECA’s procedural requirements, the Temporary Modification
10   and Letter exceeded the State Department’s delegated authority under AECA and violated the
11   limits on federal power established by the Tenth Amendment by purporting to authorize “any
12   United States person” to “use” the files to print their own undetectable and untraceable weapons,
13   and to permit “unlimited distribution” of the files.39 The States have numerous laws restricting
14   the possession and use of firearms by “United States persons” and others, including laws
15   prohibiting ineligible persons from possessing firearms, requiring background checks as a
16   condition of acquiring firearms, and regulating the manufacture of firearms. See Dkt. # 29
17   (FAC), ¶¶ 68–217 (citing state gun-safety laws). Several of the Plaintiff States have also enacted
18   or proposed laws that specifically regulate 3D-printed guns. See N.J. SB 2465; Wash. SB 5061;
19   D.C. B23-0018; R.I. S0084; Md. SB 8. The Department’s overly broad authorization well
20   exceeds the scope of its authority under AECA to regulate exports, and on its face purports to
21   abrogate the states’ police powers to enforce their gun-safety laws in violation of the Tenth
22   Amendment. See U.S. Const. amend. X (“The powers not delegated to the United States by the
23   Constitution . . . are reserved to the States respectively, or the people.”); Bond v. United States,
24   572 U.S. 844, 854 (2014) (“The States have broad authority to enact legislation for the public
25   good—what we have often called a ‘police power.’”); cf. District of Columbia v. Heller, 554
26          39
                 Ex. C, ¶ 1(d) (emphasis added); Ex. J at 2.

                                                               11        ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 14 of 31




 1   U.S. 570, 626–27 (2008) (acknowledging validity of “longstanding prohibitions on the
 2   possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms
 3   in sensitive places such as schools and government buildings, or laws imposing conditions and
 4   qualifications on the commercial sale of arms”). The States’ ability and authority to enforce their
 5   gun-safety laws is undermined by the State Department’s purported authorization of “any United
 6   States person” to “use” the files to print their own undetectable and untraceable weapons.
 7   C.     The State Department’s Actions Were Arbitrary and Capricious
 8          In addition to violating both AECA and the U.S. Constitution, the Temporary
 9   Modification and Letter are arbitrary and capricious, and should be invalidated for that
10   independent reason. Agency action is “arbitrary and capricious,” and must be set aside, if the
11   agency “entirely failed to consider an important aspect of the problem, offered an explanation
12   for its decision that runs counter to the evidence before the agency, or is so implausible that it
13   could not be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle
14   Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Agency
15   action is also arbitrary and capricious if it is not based on a “reasoned analysis” that indicates
16   the agency “examine[d] the relevant data and articulate[d] a satisfactory explanation for its action
17   including a rational connection between the facts found and the choice made.” Id. at 42–43
18   (citation and internal quotation marks omitted). When an agency reverses position, it must
19   provide a “reasoned explanation” for “disregarding facts and circumstances that underlay or
20   were engendered by the prior policy,” F.C.C. v. Fox Television Studios, Inc., 556 U.S. 502, 516
21   (2009), and “must show that there are good reasons for the new policy,” id. at 515. In short, to
22   survive arbitrary-and-capricious review, agency action must be demonstrably “logical and
23   rational.” Allentown Mack Sales & Service, Inc. v. N.L.R.B., 522 U.S. 359, 374 (1998).
24          1.      The administrative record fails to explain or support the agency’s asserted
                    rationales for abruptly reversing its position.
25
            Judicial review of agency action “is based on the administrative record and the basis for
26

                                                         12              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 15 of 31




 1   the agency’s decision must come from the record.” Ass’n of Irritated Residents v. E.P.A., 790
 2   F.3d 934, 942 (9th Cir. 2015); see also, e.g., Choice Care Health Plan, Inc. v. Azar, 315 F. Supp.
 3   3d 440, 443 (D.D.C. 2018) (to survive APA review, “the facts on which the agency purports to
 4   have relied” must “have some basis in the record”) (internal quotation marks omitted). Absent
 5   compliance with this basic requirement, a reviewing court would be unable to measure agency
 6   action against the relevant governing standard. See, e.g., U.S. Lines, Inc. v. Fed. Mar. Comm’n,
 7   584 F.2d 519, 533 (D.C. Cir. 1978) (observing that the court could not “determine whether the
 8   final agency decision reflect[ed] the rational outcome of the agency’s consideration of all
 9   relevant factors,” as required by the APA, because it “ha[d] no idea what factors . . . were in fact
10   considered by the agency”).
11            Here, the Temporary Modification itself is the only document in the filed administrative
12   record that reflects any reason for the State Department’s reversal of its position on 3D-printable
13   firearm files.40 Neither the Letter nor the Settlement Agreement, nor any other part of the filed
14   record, memorializes the Department’s “determin[ation]” or offers any reasoning to support it.41
15   The Temporary Modification asserts, with no explanation or elaboration, that the State
16   Department “has determined that it is in the interest of the security and foreign policy of the
17   United States to temporarily modify the United States Munitions List to exclude” the subject
18   files. Simply stating that the Department “has determined” that permitting dissemination via the
19   internet is somehow “in the interest” of U.S. national security and foreign policy is insufficient
20   to survive judicial review. The Department must explain why it made this determination,
21   demonstrating a “rational connection between the facts found and the choice made.” State Farm,
22   463 U.S. at 43. But the filed record is completely devoid of any relevant “facts found,” much
23   less a “rational connection” to the decision to deregulate the subject files.
24            40
                See Ex. B; see generally Dkt. ## 116 (Admin. Record), 158 (Supp. Record).
              41
25              See Ex. J; Ex. C; Dkt. # 95 at 6 (“No findings of fact or other statements are provided in the agreement
     that could explain the federal government’s dramatic change of position or that address, much less invalidate, its
     prior analysis regarding the likely impacts of publication on the United States’ national security interests.”); see
26   generally Dkt. ## 116, 158.

                                                                 13                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 16 of 31




 1           The absence of evidence or explanation is unsurprising, since the Federal Defendants
 2   conceded in this litigation that 3D-printable firearms do pose a “serious security threat,” and
 3   offered a different explanation for the deregulation: that the subject files do not provide a “critical
 4   military or intelligence advantage” because they are “already commonly available[.]”42 This new
 5   explanation, which is supported only by the post hoc Heidema Declaration, merits no
 6   consideration because “[t]he focal point for judicial review should be the administrative record
 7   already in existence, not some new record made initially in the reviewing court.” Fla. Power &
 8   Light Co. v. Lorion, 470 U.S. 729, 743 (1985); San Luis & Delta-Mendota Water Auth. v. Jewell,
 9   747 F.3d 581, 602 (9th Cir. 2014) (same). In any case, neither the Heidema Declaration itself
10   nor any part of the administrative record provides a reasoned explanation for the new rationale
11   as applied to the subject files. In fact, the Federal Defendants conceded in these proceedings that
12   undetectable and untraceable 3D-printable firearms are not commonly available.43
13           Furthermore, far from acknowledging that the Temporary Modification and Letter
14   represent a reversal of its regulatory position or offering a rational explanation for this (as is
15   required), the State Department concealed the reversal until it was a fait accompli. See Fox
16   Television Stations, 556 U.S. at 515 (“the requirement that an agency provide reasoned
17   explanation for its action would ordinarily demand that it display awareness that it is changing
18   position”); SNR Wireless LicenseCo, LLC v. FCC, 868 F.3d 1021, 1029 (D.C. Cir. 2017) (“To
19   provide a satisfactory explanation, an agency must acknowledge and explain any departure from
20   its precedents.”). The State Department privately reached the tentative settlement in the Defense
21   Distributed case in April 2018, which became final on June 29. Meanwhile, the comment period
22   for the NPRM (which does not even mention 3D-printed firearms) was still open through July
23   9. The Settlement Agreement was not publicly disclosed until July. The Department issued the
24   Temporary Modification and Letter on July 27 without the required notice to Congress or any
25
             42
                  Dkt. # 64 at 22; Dkt. # 64-1 ¶¶ 19, 21.
26           43
                  See Ex. K at 32:5–21.

                                                            14             ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                              7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                               PO Box 40111
       2:18-cv-01115-RSL                                                         Olympia, WA 98504-0111
                                                                                      (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 17 of 31




 1   other advance warning or opportunity for public input on the reversal.
 2          In sum, neither the original rationale asserted in the Temporary Modification, nor the
 3   new rationale asserted in this case, finds any factual support or rational explanation in the record.
 4   Instead of acknowledging or explaining its reversal, the Department concealed it, and would
 5   have entirely evaded oversight and review if not for this lawsuit. These basic failures render the
 6   Temporary Modification and Letter arbitrary and capricious.
 7          2.      The agency failed to consider the specific properties of 3D-printed guns and
                    disregarded the unique threats they pose.
 8
            Not only are the State Department’s shifting rationales entirely unsupported, but the
 9
     administrative record also demonstrates that the Department failed to consider the specific
10
     properties of 3D-printed guns and their unique threats to world peace, national security, and
11
     foreign policy. In ignoring these issues, the Department disregarded the factors Congress deemed
12
     relevant to export control, as well as the evidence supporting the Department’s previous
13
     regulation of the subject files to further AECA’s stated purposes.
14
            An agency’s action is arbitrary and capricious where it “entirely failed to consider an
15
     important aspect of the problem” or “offered an explanation for its decision that runs counter to
16
     the evidence before the agency[.]” State Farm, 463 U.S. at 43. The agency must consider all
17
     “relevant factors,” id. at 42—in particular, the factors “Congress intended” the agency to
18
     consider, id. at 55. And the agency cannot pick and choose what evidence to rely on and disregard
19
     the rest; judicial review is based on the “whole” record, i.e., “all documents and material directly
20
     or indirectly considered by the agency decision-makers,” including “evidence contrary to the
21
     agency’s position.” Thompson, 885 F.2d at 555.
22
            Congress directed that export regulation under AECA must be “[i]n furtherance of world
23
     peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The
24
     State Department based its previous regulation of the subject files squarely on fulfilling these
25
     purposes, invoking threats to “U.S. national security, U.S. foreign policy interests, or
26

                                                         15               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470
          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 18 of 31




 1   international peace and stability” in its April 6, 2018 motion to dismiss in the Defense
 2   Distributed case.44 Elsewhere in its briefing, the Department emphasized the unique dangers
 3   posed by the subject files, which “constitute the functional equivalent of defense articles” and
 4   can be used to “automatically” generate a “lethal firearm” that is “virtually undetectable in metal
 5   detectors and other security equipment.”45 The Department expressed its particular concern that
 6   such “undetectable firearms technology could be used in an assassination, for the manufacture
 7   of spare parts by embargoed nations, terrorist groups, or guerilla groups, or to compromise
 8   aviation security overseas in a manner specifically directed at U.S. persons.”46 The Supplemental
 9   Record amply supports the conclusion that the subject files pose unique threats to U.S. national
10   security and foreign policy, as reflected in the Department’s own CJ determinations, the Aguirre
11   Declaration, and the Department’s briefing in the Defense Distributed case.47 Moreover,
12   hundreds of the public comments on the 2018 NPRM, which the Department received before
13   issuing the Temporary Modification and letter on July 27, 2018 (but admittedly did not consider),
14   oppose the rule on the grounds that it would deregulate 3D-printable firearms.48
15          Despite this evidence, the Department decided to deregulate the subject files sometime
16   during a three-week period in April 2018, providing no “reasoned explanation” for disregarding
17   the facts and circumstances supporting its previous position. Fox Television Studios, 556 U.S. at
18   516; see also SNR Wireless, 868 F.3d at 1029 (D.C. Cir. 2017); City of Kansas City, Mo. v. Dep’t
19   of Hous. & Urban Dev., 923 F.2d 188, 194 (D.C. Cir. 1991) (“Agency action based on a factual
20   premise that is flatly contradicted by the agency’s own record does not constitute reasoned
21   administrative decisionmaking, and cannot survive review under the arbitrary and capricious
22   standard.”). As of April 6, 2018, the Department’s position was that distributing the subject files
23   on the internet would “threaten U.S. national security, U.S. foreign policy interests, or
24          44
               Ex. E at 1.
            45
25             Ex. D at 10.
            46
               Id.
            47
               See Exs. A, D, E, F, G.
26          48
               See Williams Decl., ¶ 4(25).

                                                        16              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                           7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                            PO Box 40111
       2:18-cv-01115-RSL                                                      Olympia, WA 98504-0111
                                                                                   (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 19 of 31




 1   international peace and stability.” By April 30, 2018, the Department had reached the settlement
 2   agreement that resulted in the Temporary Modification and Letter, which deregulated the subject
 3   files and approved them for “unlimited distribution.”
 4          Even though the Department was well aware of the characteristics and qualities of
 5   undetectable firearms that render them uniquely dangerous, as reflected in its own CJ
 6   determinations and its position in the Defense Distributed proceedings, there is no indication in
 7   the record that it considered them in connection with the deregulation. This is consistent with
 8   the Federal Defendants’ statements at oral argument indicating that they did not consider these
 9   unique factors until they took a “further look” at the issue in light of this Court’s TRO:
10                  MR. MYERS: Your Honor, since Your Honor entered the TRO, the
            government has been further studying and further looking into this issue, as the
11          press secretary I think indicated she was -- or the President was welcoming that
            opportunity. That further look has concluded. And the government's position on
12          this issue has not changed.49
13   Further, the Department admitted it did not consider the public comments on the 2018 NPRM—
14   even the hundreds of comments that oppose the rule due to its implications for 3D-printed guns,
15   which merit a meaningful response. See Home Box Office, Inc. v. F.C.C., 567 F.2d 9, 35–36
16   (D.C. Cir. 1977) (“[T]he opportunity to comment is meaningless unless the agency responds to
17   significant points raised by the public.”).
18          As noted above, the Federal Defendants’ post hoc rationale for deregulating the subject
19   files—that they do not provide a “critical military or intelligence advantage”—need not be
20   considered because it is not reflected or supported anywhere in the filed record. But even taking
21   it at face value, this explanation fails to account for all of the factors Congress directed the
22   Department to consider. A defense article can threaten “world peace and the security and foreign
23   policy of the United States”—as the subject files do—regardless of whether it provides a “critical
24   military or intelligence advantage.” Yet as the Court previously noted, the Department “appears
25   to have evaluated the export controls on small caliber firearms only through the prism of whether
26          49
                 Ex. K at 34:3–8.

                                                        17               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 20 of 31




 1   restricting foreign access would provide the United States with a military or intelligence
 2   advantage.” Dkt. # 95 at 18. This is borne out by the filed record, which contains no evidence
 3   whatsoever that any other factors were considered. The Department’s asserted rationale fails to
 4   account for the national security and foreign policy factors Congress directed it to consider.
 5   “Such a failure to address ‘an important aspect of the problem’ that is factually substantiated in
 6   the record is unreasoned, arbitrary, and capricious decisionmaking.” Humane Soc’y of U.S. v.
 7   Zinke, 865 F.3d 585, 606 (D.C. Cir. 2017) (quoting State Farm, 463 U.S. at 43)).
 8          3.      The agency’s stated rationales are pretextual as applied to 3D-printable
                    firearm files.
 9
            The available evidence strongly suggests that the State Department’s asserted rationales
10
     for deregulating the subject files are pretextual. “[C]ourts have not hesitated to find that reliance
11
     on a pretextual justification violates the APA.” New York v. U.S. Dep’t of Commerce, --- F. Supp.
12
     3d ----, 2019 WL 190285, at *112 (S.D.N.Y. Jan. 15, 2019) (citing, inter alia, Woods Petroleum
13
     Corp. v. U.S. Dep’t of Interior, 18 F.3d 854, 859 (10th Cir. 1994) (setting aside agency action
14
     because the “sole reason” for the action was “to provide a pretext” for the agency’s “ulterior
15
     motive”)). Because the basis for the agency’s action must be disclosed in the record, “[i]t follows
16
     that a court cannot sustain agency action founded on a pretextual or sham justification that
17
     conceals the true ‘basis’ for the decision.” Id. The New York court concluded, based on a number
18
     of factors, that the Commerce Department’s rationale for adding a citizenship question to the
19
     U.S. Census was pretextual. See id. at *112–115. Many similar factors are also present here.
20
            First, the Temporary Modification and Letter were highly procedurally irregular. As
21
     discussed above, they were issued without the required notice to Congress, or any other advance
22
     notice that would have afforded an opportunity for public scrutiny, and they partially effectuated
23
     a non-final proposed rulemaking. This concealed the deregulation from public view until it was
24
     complete, and deprived Congress of its right to exercise its “particularly rigorous oversight” of
25
     the Munitions List. See New York, 2019 WL 190285, at *112 (“conspicuous procedural
26

                                                         18               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                             7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                              PO Box 40111
       2:18-cv-01115-RSL                                                        Olympia, WA 98504-0111
                                                                                     (360) 709-6470
          Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 21 of 31




 1   irregularities” supported finding of pretext, as did a “failure to disclose” that prevented subject
 2   matter experts from “conducting rigorous testing”).
 3          Second, the evidence shows that the State Department decided to deregulate the subject
 4   files abruptly, sometime during the three-week period from April 6 to April 30, 2018, in
 5   connection with the Defense Distributed settlement. Even if the global state of affairs had
 6   somehow changed drastically during the three-week period in which the reversal occurred—an
 7   improbable scenario for which there is no evidence—this short period would not have afforded
 8   enough time to reach a reasoned “determin[ation]” that permanent deregulation no longer
 9   presented a national security or foreign policy threat. The Federal Defendants have sought to
10   justify the Temporary Modification and Letter by asserting they are of a piece with the May 24,
11   2018 NPRM, but this only underscores their irregularity, since the NPRM was not (and as of this
12   filing, still is not) final, and the deregulation decision was made months before the NPRM
13   comment period closed. See New York, 2019 WL 190285, at *112 (finding pretext where
14   decision was made before the alleged basis for the decision occurred).
15          Third, evidence outside the filed record indicates that the Department’s decision was
16   based on a reason not disclosed in the record. Heather Nauert, then the State Department
17   spokesperson, stated at a July 31, 2018 press briefing that the “Department of Justice suggested
18   that the State Department and the U.S. Government settle this [Defense Distributed] case, and
19   so that is what was done. . . . We took the advice of the Department of Justice, and here we are
20   right now.”50 This “following DOJ’s advice” rationale does not appear anywhere in the filed
21   record. At the same time, Ms. Nauert acknowledged that the State Department still had “equity”
22   in the matter of 3D-printed guns because it “wants to prevent the wrong people from acquiring
23   weapons overseas.”51 This is inconsistent with deregulation being “in the interest of” U.S.
24   national security and foreign policy and is further evidence of pretext. See New York, 2019 WL
25
            50
                 Dkt. # 35-1 at 5 of 46.
26          51
                 Id.

                                                        19              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                           7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                            PO Box 40111
       2:18-cv-01115-RSL                                                      Olympia, WA 98504-0111
                                                                                   (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 22 of 31




 1   190285, at *112 (extra-record statements by Commerce Department official contradicted
 2   agency’s stated rationale for its decision, supporting finding that this rationale was pretextual);
 3   Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971) (consideration of extra-
 4   record evidence is appropriate where the record “does not disclose the factors that were
 5   considered” or the agency’s “construction of the evidence”).
 6          Fourth, the original Administrative Record filed by the State Department failed to include
 7   evidence that was before it when it made its decision, including the Department’s own CJ
 8   determinations related to the subject files, the Aguirre Declaration, and complete records from
 9   the Defense Distributed litigation in which the Department’s regulation of the files was directly
10   at issue. See New York, 2019 WL 190285, at *113, *48 (“curated and highly sanitized nature”
11   of initial administrative record suggested intent to conceal true basis for decision).
12          In sum, the stated bases for the State Department’s deregulation of the subject files—that
13   deregulation is “in the interest of” U.S. national security and foreign policy, or that the subject
14   files “do not provide a critical military or intelligence advantage”—are pretextual. “Because [the
15   State Department’s] stated rationale was not [its] actual rationale, [it] did not comply with the
16   APA’s requirement that [it] ‘disclose the basis of [its] decision.’” New York, 2019 WL 190285,
17   at *115 (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 167–168 (1962)).
18   D.     The Court Should Vacate the State Department’s Actions and Enjoin It from
            Further Attempts to Unlawfully Deregulate the Files
19
            The Temporary Modification and Letter should be vacated. When agency action is found
20
     to be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” the
21
     APA provides that the reviewing court “shall . . . hold unlawful and set aside” the agency action.
22
     5 U.S.C. § 706(2). Vacatur is the “normal remedy” for unlawful agency action. Allina Health
23
     Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014). Failure to provide required notice of
24
     the agency action is a “fundamental flaw,” id., and failure to address important aspects of the
25
     problem and ignoring relevant evidence are “major shortcomings,” Humane Soc’y, 865 F.3d at
26

                                                         20              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                            7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                             PO Box 40111
       2:18-cv-01115-RSL                                                       Olympia, WA 98504-0111
                                                                                    (360) 709-6470
            Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 23 of 31




 1   614, that make vacatur the appropriate remedy. Here, the Temporary Modification and Letter
 2   suffer from all of these fatal deficiencies and more. Further, this is not a case in which “the egg
 3   has been scrambled,” Allina, 746 F.3d at 1110–1111; vacatur would simply restore the status
 4   quo and “allow the [pending final rule] to take effect,” Nat’l Venture Capital Ass’n v. Duke, 291
 5   F. Supp. 3d 5, 21 (D.D.C. 2017)—assuming a final rule is lawfully promulgated.52
 6            The States additionally ask the Court to enjoin the Federal Defendants from issuing any
 7   subsequent “temporary modification” or otherwise removing the subject files from the Munitions
 8   List or permitting their export without providing congressional notice as required by AECA.53
 9   Where vacatur of a deregulation decision is not “sufficient to redress [plaintiffs’] injury,” a court
10   may issue an injunction that has a “meaningful practical effect independent of its vacatur.”
11   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165–66 (2010). Here, absent a permanent
12   injunction prohibiting further procedurally defective agency actions, the State Department may
13   attempt another end-run around AECA’s requirements before any final rule goes into effect. See
14   New York, 2019 WL 190285, at *122 (permanent injunction was “necessary to make . . . vacatur
15   effective, as it prevents [the agency] from arriving at the same decision without curing the
16   problems” with its initial action). The States could once again face an abrupt final deregulation
17   that threatens immediate, serious, and irreparable harm, and leaves them with no remedy aside
18   from seeking another emergency TRO. Notably, the Department’s position is that congressional
19   notice was not required, see Dkt. # 64 at 18–20, and it has continued to defend this lawsuit
20   without ever acknowledging the impropriety of its use of ITAR’s “temporary modification”
21
               52
22                The States anticipate that any final rule that removes the subject files from the Munitions List would be
     arbitrary and capricious for many of the same reasons discussed herein. Of course, the issue is not ripe at this time,
23   since no final rule has been published.
               53
                  The Private Defendants have previously opposed the entry of injunctive relief. See Dkt. ## 8, 11, 63.
24   Their theories regarding the constitutionality of regulating the subject files are at best tangential to this case, in
     which the States merely ask the Court to invalidate procedurally defective and unlawful agency actions and require
25   the State Department to follow the law in making regulatory changes that affect the subject files. Federal regulation
     of Munitions List items has repeatedly survived constitutional challenge, see United States v. Chi Mak, 683 F.3d
     1126, 1136 (9th Cir. 2012), but to the extent there are any constitutional implications with respect to the subject
26   files, they are not squarely presented here and the Court need not consider them.

                                                                  21                  ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                         7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                          PO Box 40111
       2:18-cv-01115-RSL                                                                    Olympia, WA 98504-0111
                                                                                                 (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 24 of 31




 1   procedure to bypass the notice requirement and prematurely effectuate a non-final rule. See
 2   United States v. Laerdal Mfg. Corp., 73 F.3d 852 (9th Cir. 1995) (“defendant’s recognition of
 3   the wrongful nature of its conduct” is a factor in whether a permanent injunction should issue).
 4   Even if a final rule that complies with the notice requirement is published in the near future, it
 5   may not go into effect until six months later. See 83 Fed. Reg. 24,200 (May 24, 2018) (rules
 6   revising Munitions List categories typically have a “delayed effective date of 180 days”).
 7   Another procedurally improper deregulation in the meantime would again leave the states with
 8   no option other than filing yet another complaint and seeking yet another TRO.
 9            The standards for permanent and preliminary injunctions are “essentially the same,”
10   except that to obtain permanent relief, the plaintiff must show “actual success” on the merits
11   rather than a likelihood of success. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 32 (2008).
12   Success on the merits, including as to procedural defectiveness, is established above. The
13   irreparable harm the States will suffer if the files are permitted to be published online, and the
14   strong public interest in preventing this, is also well established in the record of these
15   proceedings. See Dkt. # 95 at 20–25; Dkt. # 43 at 19–24 & accompanying citations. Anyone with
16   access to a public or commercially available, relatively inexpensive 3D printer54—regardless of
17   their age, mental health status, or criminal history—would be able to download and instantly use
18   the files to make functional weapons, fulfilling Defense Distributed co-founder Cody Wilson’s
19   “crypto-anarchist” vision of “evading and disintermediating” gun-safety regulations.55 3D-
20   printed weapons will only become deadlier as the technology continues to evolve.56
21            3D-printable firearms pose substantial threats to public health and safety. The Liberator
22   and other weapons made of plastic can evade metal detectors,57 which are one of the most
23            54
                 Patel Decl., ¶¶ 9, 17–18, 26; Scott Decl., ¶¶ 4–5; Racine Decl., ¶¶ 3–6. Unless otherwise indicated, all
24   declarations cited in this section are filed at Dkt. # 43-2. An index of these declarations is filed at Dkt. # 43-1.
              55
                 See Dkt. # 44 (Rupert Decl.), Ex. 16.
              56
25               See Patel Decl., ¶¶ 21–26 (discussing emerging materials and technology that could be used to make
     deadlier weapons).
              57
                 McCord Decl., ¶¶ 11–13; Hosko Decl., ¶ 14; Bisbee Decl., ¶ 18; Dkt. # 29-1, Ex. 2 (Johanknecht Decl.),
26   ¶ 7; Dkt. # 29-1, Ex. 3 (Best Decl.), ¶ 7; Coyne Decl., ¶ 4; Camper Decl., ¶ 7; Kyes Decl., ¶ 17.

                                                                 22                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 25 of 31




 1   significant forms of protection for public facilities such as airports, stadiums, courthouses and
 2   other government buildings, schools,58 and prisons.59 For example, 3D-printable weapons will
 3   make it possible for students to manufacture their own weapons that could be used in a school
 4   shooting (and could evade metal detectors that some schools are installing to prevent such
 5   shootings).60 3D-printed weapons such as the Liberator do not always look like conventional
 6   firearms, and children may mistake them for toys and play with them—a common reason for
 7   accidental gun deaths among children.61
 8           3D-printable firearms would compromise law-enforcement efforts. They can be privately
 9   manufactured with no serial numbers,62 hampering law enforcement’s ability to “trace” a firearm
10   to its original seller and subsequent purchasers, which can be used to solve crimes and combat
11   gun trafficking.63 Untraceable “ghost guns” of the non-3D-printed variety are already
12   increasingly popular64—and increasingly being used to commit horrific crimes, including
13   multiple mass shootings in California.65 3D-printed weapons would also undermine law
14   enforcement efforts to forensically match bullets used to commit crimes with the gun from which
15   they are shot, both because plastic weapons do not leave “ballistic fingerprints” on a bullet or
16   casing,66 and because the firing conditions cannot be reliably or safely replicated since the gun
17   is unstable and dangerous even to the shooter.67 For many of these reasons, 3D-printed weapons
18   may be particularly attractive to criminal enterprises, which would likely embrace the technology
19

20           58
                 McCord Decl., ¶¶ 7–8, 13, 18–21; Camper Decl., ¶ 7; Rivara Decl., ¶ 7; Hemenway Decl., ¶ 21;
     Wintemute Decl., ¶ 14.
21            59
                 See generally Herzog Decl.
              60
                 Rivara Decl., ¶ 7; see also Hemenway Decl., ¶ 21; Wintemute Decl., ¶ 14.
              61
22               Rivara Decl., ¶ 6; Hemenway Decl., ¶ 20; Wintemute Decl., ¶ 13.
              62
                 McCord Decl., ¶¶ 29–30, 33; Kyes Decl., ¶ 8; Graham Decl., ¶ 35.
              63
23               Hosko Decl., ¶¶ 11, 11; McCord Decl., ¶¶ 30–32, 34, 40; Bisbee Decl., ¶¶ 17–18; Camper Decl., ¶¶ 6,
     8; Kyes Decl., ¶¶ 8, 11, 13, 15–16; Graham Decl., ¶¶ 16, 32; Dkt. # 29-1, Ex. 2 (Johanknecht Decl.), ¶ 8.
              64
24               Graham Decl., ¶¶ 17–18; id. ¶ 30 (noting increase in prohibited persons who possess ghost guns).
              65
                 Id., ¶¶ 25(a)–(t), 33.
              66
25               Camper Decl., ¶ 12; see also McCord Decl., ¶ 35 (“law enforcement agencies and prosecutors will not
     be able to rely on forensic experts to match bullets used to commit crimes with [3D-printed] firearms”).
              67
                 Camper Decl., ¶¶ 12–13; see Dkt. # 29, ¶¶ 74, 95, 109–10, 126, 131, 142, 150, 154, 157–58, 165,
26   170–71, 180–82, 207 (citing States’ laws establishing background-check requirements).

                                                              23                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                    7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                     PO Box 40111
       2:18-cv-01115-RSL                                                               Olympia, WA 98504-0111
                                                                                            (360) 709-6470
           Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 26 of 31




 1   for use in engaging in the violence, proceeds-collection, and retaliation that commonly attends
 2   the work of those organizations.68
 3            3D-printable firearms also create a heightened risk of terrorist attacks, as the State
 4   Department has acknowledged.69 Undetectable and untraceable firearms could be used by
 5   foreign terrorist organizations for attacks within the United States, including against persons
 6   residing in or visiting the Plaintiff States.70 The apparent effectiveness of metal detectors in
 7   hindering such attacks would become meaningless if undetectable weapons became widely
 8   available; for example, “the 72,000 fans who pack CenturyLink for a Seahawks game suddenly
 9   become much more vulnerable to terrorists who seek to cause as much bloodshed as possible.”71
10            Such “ongoing and concrete harm to [the States’] law enforcement and public safety
11   interests . . . constitutes irreparable harm.” Maryland v. King, 567 U.S. 1301 (2012) (Roberts,
12   C.J., as Circuit Justice). In opposing entry of a preliminary injunction, the Federal Defendants
13   “d[id] not argue that any of these injuries are reparable.” Dkt. # 95 at 22. The Federal Defendants
14   would be unharmed by entry of a permanent injunction, which will merely prevent them from
15   circumventing AECA’s procedural requirements and ensure that any future agency action
16   affecting export control of the subject files is AECA-compliant.
17                                              IV.      CONCLUSION
18            For the reasons above, the Plaintiff States respectfully request that the Court enter
19   summary judgment in their favor, vacate and set aside the Temporary Modification and Letter,
20   and permanently enjoin the State Department from taking any other action to permit export of
21   the subject files absent compliance with AECA.
22
              68
23               Hosko Decl., ¶¶ 15–16; McCord Decl., ¶¶ 39–41; Graham Decl., ¶ 37.
              69
                 Ex. D at 10–11.
              70
24               McCord Decl., ¶¶ 14–22; see also Dkt. # 44-1, Ex. 9 (Sen. Menendez letter 8/8/2018). These concerns
     are perhaps particularly salient for the District of Columbia, which is entirely urban, densely populated, hosts
25   hundreds of heavily attended events each year, including numerous political marches and protests, and is filled with
     thousands of high-ranking federal officials and diplomats from around the world. Id., Ex. 20 (Lanier Decl.), ¶¶ 13–
     15; see also id., Ex. 21 (Op-ed by former Chief of U.S. Capitol Police and Senate Sergeant at Arms).
26            71
                 McCord Decl., ¶¶ 17–18, 22.

                                                                 24                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       PLAINTIFF STATES’ MOTION FOR                                                       7141 Cleanwater Drive SW
       SUMMARY JUDGMENT                                                                        PO Box 40111
       2:18-cv-01115-RSL                                                                  Olympia, WA 98504-0111
                                                                                               (360) 709-6470
        Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 27 of 31




 1       DATED this 15th day of February, 2019.
 2
                                      ROBERT W. FERGUSON
 3
                                      Attorney General of Washington
 4
                                      /s/ Jeffrey Rupert
 5                                    JEFFREY RUPERT, WSBA #45037
                                      Division Chief
 6                                    TODD BOWERS, WSBA #25274
                                      Deputy Attorney General
 7
                                      KRISTIN BENESKI, WSBA #45478
 8                                    JEFFREY T. SPRUNG, WSBA #23607
                                      ZACHARY P. JONES, WSBA #44557
 9                                    Assistant Attorneys General
                                      JeffreyR2@atg.wa.gov
10                                    ToddB@atg.wa.gov
11                                    JeffS2@atg.wa.gov
                                      KristinB1@atg.wa.gov
12                                    ZachJ@atg.wa.gov
                                      Attorneys for Plaintiff State of Washington
13
                                      XAVIER BECERRA
14                                    Attorney General of California
15                                    /s/ Nelson R. Richards
                                      NELSON R. RICHARDS, admitted pro hac vice
16                                    Deputy Attorney General
                                      Nelson.Richards@doj.ca.gov
17                                    Attorneys for Plaintiff State of California
18
                                      PHIL WEISER
19                                    Attorney General of Colorado

20                                    /s/ Matthew D. Grove
                                      MATTHEW D. GROVE, admitted pro hac vice
21                                    Assistant Solicitor General
22                                    Matt.Grove@coag.gov
                                      Attorneys for Plaintiff State of Colorado
23
                                      WILLIAM TONG
24                                    Attorney General of Connecticut
25
                                      /s/ Maura Murphy Osborne
26                                    MAURA MURPHY OSBORNE, admitted pro hac vice

                                                  25            ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     PLAINTIFF STATES’ MOTION FOR                                     7141 Cleanwater Drive SW
     SUMMARY JUDGMENT                                                      PO Box 40111
     2:18-cv-01115-RSL                                                Olympia, WA 98504-0111
                                                                           (360) 709-6470
        Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 28 of 31




 1                                  Assistant Attorney General
                                    Maura.MurphyOsborne@ct.gov
 2
                                    Attorneys for Plaintiff State of Connecticut
 3
                                    KATHLEEN JENNINGS
 4                                  Attorney General of Delaware

 5                                  /s/ Ilona M. Kirshon
                                    ILONA M. KIRSHON, admitted pro hac vice
 6
                                    Deputy State Solicitor
 7                                  PATRICIA A. DAVIS, admitted pro hac vice
                                    Deputy Attorney General
 8                                  Ilona.Kirshon@state.de.us
                                    PatriciaA.Davis@state.de.us
 9                                  Attorneys for Plaintiff State of Delaware
10
                                    KARL A. RACINE
11                                  Attorney General for the District of Columbia

12                                  /s/ Robyn Bender
                                    ROBYN BENDER, admitted pro hac vice
13                                  Deputy Attorney General
                                    JIMMY ROCK, admitted pro hac vice
14
                                    Assistant Deputy Attorney General
15                                  ANDREW J. SAINDON, admitted pro hac vice
                                    Senior Assistant Attorney General
16                                  Robyn.Bender@dc.gov
                                    Jimmy.Rock@dc.gov
17                                  Andy.Saindon@dc.gov
                                    Attorneys for Plaintiff District of Columbia
18

19                                  CLARE E. CONNORS
                                    Attorney General of Hawaii
20
                                    /s/ Robert T. Nakatsuji
21                                  ROBERT T. NAKATSUJI, admitted pro hac vice
                                    Deputy Attorney General
22                                  Robert.T.Nakatsuji@hawaii.gov
23                                  Attorneys for Plaintiff State of Hawaii

24                                  KWAME RAOUL
                                    Attorney General of Illinois
25
                                    /s/ Brett E. Legner
26

                                               26              ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     PLAINTIFF STATES’ MOTION FOR                                    7141 Cleanwater Drive SW
     SUMMARY JUDGMENT                                                     PO Box 40111
     2:18-cv-01115-RSL                                               Olympia, WA 98504-0111
                                                                          (360) 709-6470
        Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 29 of 31




 1                                  BRETT E. LEGNER, admitted pro hac vice
                                    Deputy Solicitor General
 2
                                    ELIZABETH ROBERSON-YOUNG, admitted pro hac
 3                                  vice
                                    Deputy Solicitor General
 4                                  BLegner@atg.state.il.us
                                    ERobersonYoung@atg.state.il.us
 5                                  Attorneys for Plaintiff State of Illinois
 6
                                    THOMAS J. MILLER
 7                                  Attorney General of Iowa

 8                                  /s/ Nathanael Blake
                                    NATHANAEL BLAKE, admitted pro hac vice
 9                                  Deputy Attorney General
                                    Nathan.Blake@ag.iowa.gov
10
                                    Attorneys for Plaintiff State of Iowa
11
                                    BRIAN E. FROSH
12                                  Attorney General of Maryland
13                                  /s/ Julia Doyle Bernhardt
14                                  JULIA DOYLE BERNHARDT, admitted pro hac vice
                                    JEFFREY PAUL DUNLAP, admitted pro hac vice
15                                  Assistant Attorneys General
                                    JBernhardt@oag.state.md.us
16                                  jdunlap@oag.state.md.us
                                    Attorneys for Plaintiff State of Maryland
17

18                                  MAURA HEALEY
                                    Attorney General of Commonwealth of Massachusetts
19
                                    /s/ Jonathan B. Miller
20                                  JONATHAN B. MILLER, admitted pro hac vice
                                    Assistant Attorney General
21                                  Jonathan.Miller@state.ma.us
                                    Attorneys for Plaintiff Commonwealth of Massachusetts
22

23

24

25

26

                                              27               ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     PLAINTIFF STATES’ MOTION FOR                                    7141 Cleanwater Drive SW
     SUMMARY JUDGMENT                                                     PO Box 40111
     2:18-cv-01115-RSL                                               Olympia, WA 98504-0111
                                                                          (360) 709-6470
        Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 30 of 31




 1
                                    KEITH ELLISON
 2
                                    Attorney General of Minnesota
 3
                                    /s/ Jacob Campion
 4                                  JACOB CAMPION, admitted pro hac vice
                                    Jacob.Campion@ag.state.mn.us
 5                                  Attorneys for Plaintiff State of Minnesota
 6
                                    GURBIR GREWAL
 7                                  Attorney General of New Jersey

 8                                  /s/ Jeremy M. Feigenbaum
                                    JEREMY M. FEIGENBAUM, admitted pro hac vice
 9                                  Assistant Attorney General
                                    Jeremy.Feigenbaum@njoag.gov
10
                                    Attorneys for Plaintiff State of New Jersey
11
                                    LETITIA JAMES
12                                  Attorney General of New York
13                                  /s/ Steven Wu
14                                  STEVEN WU, admitted pro hac vice
                                    Deputy Solicitor General
15                                  Steven.Wu@ag.ny.gov
                                    Attorneys for Plaintiff State of New York
16
                                    JOSH SHAPIRO
17                                  Attorney General of Commonwealth of Pennsylvania
18
                                    /s/ Jonathan Scott Goldman
19                                  JONATHAN SCOTT GOLDMAN, admitted pro hac
                                    vice
20                                  Executive Deputy Attorney General
                                    MICHAEL J. FISCHER, admitted pro hac vice
21                                  Chief Deputy Attorney General
22                                  JGoldman@attorneygeneral.gov
                                    MFischer@attorneygeneral.gov
23                                  Attorneys for Plaintiff Commonwealth of Pennsylvania

24                                  JOSHUA H. STEIN
                                    Attorney General of North Carolina
25

26                                  /s/ Sripriya Narasimhan

                                              28              ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     PLAINTIFF STATES’ MOTION FOR                                   7141 Cleanwater Drive SW
     SUMMARY JUDGMENT                                                    PO Box 40111
     2:18-cv-01115-RSL                                              Olympia, WA 98504-0111
                                                                         (360) 709-6470
        Case 2:18-cv-01115-RSL Document 170 Filed 02/15/19 Page 31 of 31




 1                                  SRIPRIYA NARASIMHAN, admitted pro hac vice
                                    Deputy General Counsel
 2                                  SNarasimhan@ncdoj.gov
 3                                  Attorneys for Plaintiff State of North Carolina

 4                                  ELLEN F. ROSENBLUM
                                    Attorney General of Oregon
 5
                                    /s/ Scott J. Kaplan
 6                                  SCOTT J. KAPLAN, WSBA #49377
 7                                  Scott.Kaplan@doj.state.or.us
                                    Attorneys for Plaintiff State of Oregon
 8
                                    PETER F. NERONHA
 9                                  Attorney General of Rhode Island
10                                  /s/ Justin Sullivan
11                                  JUSTIN SULLIVAN, admitted pro hac vice
                                    Assistant Attorney General
12                                  JJSullivan@riag.ri.gov
                                    Attorneys for Plaintiff State of Rhode Island
13
                                    THOMAS J. DONOVAN, JR.
14
                                    Attorney General of Vermont
15
                                    /s/ Benjamin D. Battles
16                                  BENJAMIN D. BATTLES, admitted pro hac vice
                                    Solicitor General
17                                  Benjamin.Battles@vermont.gov
                                    Attorneys for Plaintiff State of Vermont
18

19                                  MARK R. HERRING
                                    Attorney General of the Commonwealth of Virginia
20
                                    /s/ Samuel T. Towell
21                                  SAMUEL T. TOWELL, admitted pro hac vice
                                    Deputy Attorney General
22
                                    STowell@oag.state.va.us
23                                  Attorney for Plaintiff Commonwealth of Virginia

24

25

26

                                               29              ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     PLAINTIFF STATES’ MOTION FOR                                    7141 Cleanwater Drive SW
     SUMMARY JUDGMENT                                                     PO Box 40111
     2:18-cv-01115-RSL                                               Olympia, WA 98504-0111
                                                                          (360) 709-6470
         Case 2:18-cv-01115-RSL Document 170-1 Filed 02/15/19 Page 1 of 4




 1                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   STATE OF WASHINGTON; STATE OF             NO. 2:18-cv-01115-RSL
     CALIFORNIA; STATE OF COLORADO;
10
     STATE OF CONNECTICUT; STATE OF
11   DELAWARE; DISTRICT OF COLUMBIA;
     STATE OF HAWAII; STATE OF ILLINOIS;       ORDER GRANTING PLAINTIFF
                                               STATES’ MOTION FOR SUMMARY
12   STATE OF IOWA; STATE OF                   JUDGMENT
     MARYLAND; COMMONWEALTH OF
13   MASSACHUSETTS; STATE OF                   [PROPOSED]
14   MINNESOTA; STATE OF NEW JERSEY;
     STATE OF NEW YORK; STATE OF
     NORTH CAROLINA; STATE OF OREGON;          NOTED ON MOTION CALENDAR:
15                                             APRIL 19, 2019
     COMMONWEALTH OF PENNSYLVANIA;
16   STATE OF RHODE ISLAND; STATE OF
     VERMONT and COMMONWEALTH OF
17   VIRGINIA,
18
                          Plaintiffs,
19         v.

20   UNITED STATES DEPARTMENT OF
     STATE, et al.,
21

22                        Defendants.

23

24

25

26

                                           i                ATTORNEY GENERAL OF WASHINGTON
                                                                 Complex Litigation Division
                                                                  7141 Cleanwater Drive SW
                                                                       PO Box 40111
                                                                  Olympia, WA 98504-0111
                                                                       (360) 709-6470
      2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 170-1 Filed 02/15/19 Page 2 of 4




 1          This matter came before the Court on the Plaintiff States’ Motion for Summary
 2   Judgment, which seeks to vacate and set aside the Federal Defendants’ Temporary
 3   Modification of the United States Munitions List (Temporary Modification) and letter to
 4   Defense Distributed (Letter), which removed the 3D-printable gun files at issue in this case
 5   from the U.S. Munitions List and authorized their “unlimited distribution.” The Court has
 6   considered the motion and documents filed therewith, including declarations and the exhibits
 7   attached thereto, the pleadings and entire record in this case, and the arguments of counsel.
 8   Having considered the foregoing, the Court finds that the requested relief is warranted for the
 9   reasons below.
10          1.        When agency action is “arbitrary, capricious, an abuse of discretion, or
11   otherwise not in accordance with law,” the APA provides that the reviewing court “shall . . .
12   hold unlawful and set aside” the agency action. 5 U.S.C. § 706(2). Vacatur is the “normal
13   remedy” for unlawful agency action. Allina Health Servs. v. Sebelius, 746 F.3d 1102, 1110
14   (D.C. Cir. 2014). Failure to provide required notice of the agency action is a “fundamental
15   flaw,” id., and failure to address important aspects of the problem and ignoring relevant
16   evidence are “major shortcomings,” Humane Soc’y, 865 F.3d at 614, that make vacatur the
17   appropriate remedy. The Temporary Modification and Letter are vacated because they are
18   procedurally flawed, ultra vires, unconstitutional, and arbitrary and capricious.
19          2.        The Federal Defendants failed to provide 30 days’ notice of their removal of
20   items from the U.S. Munitions List to the Committee on International Relations of the House
21   of Representatives and the Committee on Foreign Relations of the Senate in accordance with
22   established notification procedures, as required by the Arms Export Control Act (AECA). 22
23   U.S.C. § 2778(f)(1). The Federal Defendants have acknowledged that this notice was not
24   provided. The Federal Defendants also exceeded their delegated authority under AECA and
25   violated the Tenth Amendment of the U.S. Constitution by purporting to authorize “any United
26   States person” to “access, discuss, use, reproduce, or otherwise benefit from” the files, and to

                                                        1               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              7141 Cleanwater Drive SW
                                                                                   PO Box 40111
                                                                              Olympia, WA 98504-0111
                                                                                   (360) 709-6470
       2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 170-1 Filed 02/15/19 Page 3 of 4




 1   authorize their “unlimited distribution,” undermining the Plaintiff States’ ability to enforce
 2   their respective laws restricting the possession and use of firearms.
 3           3.      The Temporary Modification and Letter are also arbitrary and capricious
 4   because the administrative record shows that the Federal Defendants failed to explain or
 5   support their shifting rationales for reversing their regulatory position on the subject files, and
 6   failed to consider evidence of the specific properties of 3D-printed guns in light of the
 7   important factors Congress identified, including the unique threats they pose to world peace,
 8   national security, and foreign policy.
 9           4.      In addition to vacating the Temporary Modification and Letter, the Court
10   permanently enjoins the Federal Defendants from issuing any subsequent “temporary
11   modification” or otherwise removing the subject files from the Munitions List or permitting
12   their export without providing congressional notice as required by AECA. Where vacatur of a
13   deregulation decision is not “sufficient to redress [plaintiffs’] injury,” a court may issue an
14   injunction that has a “meaningful practical effect independent of its vacatur.” Monsanto Co. v.
15   Geertson Seed Farms, 561 U.S. 139, 165–66 (2010). The standards for permanent and
16   preliminary injunctions are “essentially the same,” except that to obtain permanent relief, the
17   plaintiff must show “actual success” on the merits rather than a likelihood of success. Winter
18   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 32 (2008). The other three factors are that plaintiffs
19   are likely to suffer irreparable harm in the absence of relief; the balance of equities tips in their
20   favor; and an injunction is in the public interest. Id. at 20.
21           5.      Permanent injunctive relief is necessary to provide complete relief to the Plaintiff
22   States because it will ensure that the Federal Defendants adhere to AECA’s procedural
23   requirements with respect to any future efforts to remove the subject files from the U.S.
24   Munitions List or permit their export. The Plaintiff States have shown a likelihood of irreparable
25   injury if such unlawful deregulation of 3D-printable gun files is not permanently enjoined. The
26   States will suffer irreparable harm to their ability to enforce their laws and protect the safety and

                                                             2             ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 7141 Cleanwater Drive SW
                                                                                      PO Box 40111
                                                                                 Olympia, WA 98504-0111
                                                                                      (360) 709-6470
       2:18-cv-01115-RSL
           Case 2:18-cv-01115-RSL Document 170-1 Filed 02/15/19 Page 4 of 4




 1   health of their residents and visitors due to the proliferation via the internet of undetectable,
 2   untraceable, 3D-printable firearms. The Federal Defendants would be unharmed by entry of a
 3   permanent injunction, which will merely prevent them from circumventing AECA’s
 4   procedural requirements and ensure that any future agency action affecting export control of
 5   the subject files is AECA-compliant.
 6          For the foregoing reasons, the Plaintiff States’ Motion for Summary Judgment is
 7   GRANTED. The Court vacates the Temporary Modification and Letter and permanently
 8   enjoins the Federal Defendants as follows:
 9          The federal government defendants and all of their respective officers, agents, servants,
10   employees, and attorneys, and any other persons who are in active concert or participation with
11   any of the foregoing persons or entities, are hereby permanently enjoined from issuing any
12   subsequent “temporary modification” or otherwise removing the subject files from the
13   Munitions List or permitting their export without providing congressional notice as required
14   by the Arms Export Control Act.
15          It is SO ORDERED.
16          ISSUED this ______ day of ___________________, 2019.
17

18                                                       UNITED STATES DISTRICT JUDGE

19
     ROBERT W. FERGUSON
20   Attorney General
21
     /s/ Jeffrey Rupert
22   JEFFREY RUPERT, WSBA #45037
     Division Chief
23   TODD BOWERS, WSBA #25274
     Deputy Attorney General
24   KRISTIN BENESKI, WSBA # 45478
     JEFFREY T. SPRUNG, WSBA #23607
25   ZACHARY P. JONES, WSBA # 44557
     Assistant Attorneys General
26   Attorneys for Plaintiff State of Washington

                                                        3               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              7141 Cleanwater Drive SW
                                                                                   PO Box 40111
                                                                              Olympia, WA 98504-0111
                                                                                   (360) 709-6470
       2:18-cv-01115-RSL
